         Case 2:20-cv-05745-KSM Document 5 Filed 01/12/21 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 THE LABORERS’ DISTRICT COUNCIL                             CIVIL ACTION
 CONSTRUCTION INDUSTRY PENSION
 FUND, et al.,
                                                            NO. 2:20-cv-5745-KSM
        Plaintiffs,

        v.

 MINISCALCO CORPORATION,

        Defendant.


                                       MEMORANDUM

MARSTON, J.                                                                   January 12, 2021

       Plaintiffs the Laborers’ District Council Construction Industry Pension Fund; the

Laborers’ District Council Building and Construction Health and Welfare Fund; the Laborers’

District Council Education and Training Fund; the Laborers’ District Council Prepaid Legal

Plan; the Laborers’ District Council of the Metropolitan Area of Philadelphia and Vicinity

Laborers’ International Union of North America (Ryan Boyer as Trustee Ad Litem); the

Laborers’ – Employers’ Cooperation and Education Trust; the Laborers’ District Council Local

Regional, and State Health and Safety Benefit Fund; and the Contractors’ Association of Eastern

Pennsylvania (collectively, “Plaintiffs”) bring this Employee Retirement Income Security Act

(“ERISA”) action against Defendant Miniscalco Corporation. (Doc. No. 1.) As part of their

ERISA action, Plaintiffs seek an audit/accounting and contributions under their contracts. (Id.)

       Presently before the Court is Plaintiffs’ Motion for Alternative Service of Complaint and

Summons. (Doc. No. 4.) For the reasons discussed below, we find that Plaintiffs have failed to

demonstrate that they have made a good faith effort to locate and serve Miniscalco Corporation.
          Case 2:20-cv-05745-KSM Document 5 Filed 01/12/21 Page 2 of 10




Accordingly, we deny their motion without prejudice.

I.     Factual Background

       Plaintiffs filed this lawsuit against Defendant Miniscalco Corporation on November 17,

2020. (Doc. No. 1.) However, Plaintiffs have not yet effected service upon Defendant. (See

Doc. No. 4.)

       Plaintiffs have taken a few steps to locate and serve Miniscalco Corporation. First,

Plaintiffs forwarded the complaint and a waiver of service form by first class mail to 1776 Stout

Drive, Warminster, PA 18974—an address associated with Defendant on a Dun & Bradstreet

report; by email to haminiscalco@miniscalcocorp.com; and by forwarding copies to Robert

Birch, Esquire, Defendant’s last known counsel. (Id. at pp. 3–4, 6; see also Doc. Nos. 4-1, 4-2.)

However, Miniscalco Corporation did not execute and return the waiver of service form. (Doc.

No. 4 at pp. 4, 6.) Mr. Birch informed Plaintiffs that he could not accept service on behalf of

Miniscalco Corporation, his former client, because he had not been engaged to represent the

company in this lawsuit. (Id.) Plaintiffs assert that neither the first class mail sent to the 1776

Stout Drive address nor the email sent to haminiscalco@miniscalcocorp.com were returned as

“undeliverable.” (Id.)

       Using a process server, Plaintiffs then attempted to serve Miniscalco Corporation in

person at the 1776 Stout Drive address on December 23, 2020. (Id.) Other building tenants

advised the process server that Miniscalco Corporation was not an occupant at that address. (Id.;

see also Doc. No. 4-3 at p. 4.) Next, on December 29, 2020, the process server attempted to

serve Miniscalco Corporation at 40 West Evergreen Avenue, Suite 101, Philadelphia, PA, an

address previously associated with Defendant. (Doc. No. 4 at p. 4; see also Doc. No. 4-4.) This

attempt was also unsuccessful. The 40 West Evergreen Avenue location is a shared workspace,


                                                  2
           Case 2:20-cv-05745-KSM Document 5 Filed 01/12/21 Page 3 of 10




and the process server was told that Miniscalco Corporation no longer used the shared workspace

and had in fact “closed its mailbox” approximately six months earlier (i.e., late June 2020).

(Doc. No. 4 at pp. 4–5; see also Doc. No. 4-4.) Finally, Plaintiffs filed a request with the

postmaster for any forwarding address for mail delivered to Miniscalco Corporation at the 40

West Evergreen Avenue location, but have not yet received a response. (Doc. No. 4 at p. 5; see

also Doc. No. 4-5.)

         Plaintiffs now move for an Order permitting alternative service of the complaint by first

class mail to the 40 West Evergreen Avenue, Suite 101, Philadelphia, PA 19118 address (the

shared workspace); by first class mail to any forwarding address received in response to their

request from the Postmaster; and by email to haminiscalco@miniscalcocorp.com. (Doc. No. 4 at

p. 5.)

II.      Legal Standard

         A corporation, such as Miniscalco, must be served “by delivering a copy of the summons

and of the complaint to an officer, manager or general agent, or any other agent authorized by

appointment or by law to receive service of process and—if the agent is one authorized by statute

and the statute so requires—by also mailing a copy of each to the defendant.” Fed. R. Civ. P.

4(h)(1)(B); see also Deutsche Bank Nat’l Tr. Co. v. Marjer, Inc., Civil Action No. 14-2422, 2014

WL 5410203, at *2 (E.D. Pa. Oct. 24, 2014). Alternatively, a corporation may be served “in the

manner prescribed by Rule 4(e)(1) for serving an individual.” Fed. R. Civ. P. 4(h)(1)(A); see

also Deutsche Bank Nat’l Tr. Co., 2014 WL 5410203, at *2.

         Although there is no federal rule providing an alternative for service of process, Federal

Rule of Civil Procedure 4(e)(1) allows service by “following state law for serving a summons in

an action brought in courts of general jurisdiction in the state where the district court is located


                                                  3
            Case 2:20-cv-05745-KSM Document 5 Filed 01/12/21 Page 4 of 10




or where service is made.”1 See id.; see also Fed. R. Civ. P. 4(h)(1)(A) (referring to Fed. R. Civ.

P. 4(e)(1)); Fed. R. Civ. P. 4(e)(1). In Pennsylvania, if in-person service on a party or her agent

is not possible, Pennsylvania Rule of Civil Procedure 430 allows “the plaintiff [to] move the

court for a special order directing the method of service. The motion [must] be accompanied by

an affidavit stating the nature and extent of the investigation which has been made to determine

the whereabouts of the defendant and the reasons why service cannot be made.” Pa. R. Civ. P.

430(a).

          For a court to order an alternative method of service, the plaintiff first must demonstrate

that it has made a good faith effort to locate and serve the defendant. See Pa. R. Civ. P. 430(a),

note; Deutsche Bank Nat’l Tr. Co., 2014 WL 5410203, at *3; see also Calabro v. Leiner, 464 F.

Supp. 2d 470, 472 (E.D. Pa. 2006). Last, a plaintiff must show that “its proposed alternate

means of service is ‘reasonably calculated to provide the defendant with notice of the

proceedings.’” Deutsche Bank Nat’l Tr. Co., 2014 WL 5410203, at *3 (citations omitted).

          “Alternative service is only appropriate as a ‘last resort’ when regular service cannot be

made.” Id. (citations omitted). As such, “the plaintiff must establish that service cannot be made

before it will be permitted to serve the defendant by an alternative method.” Id.

III.      Discussion

          A.      Good Faith Attempt to Locate and Serve Defendant

          Here, we find that Plaintiffs need to take additional steps to demonstrate a good faith


1
  Because Federal Rule of Civil Procedure 4(e)(1) allows a plaintiff to serve a defendant pursuant to the
law of the state in which the district court sits, we note that Pennsylvania Rule of Civil Procedure 424
outlines the state’s requirements for serving a corporation. Under that rule, service on a corporation may
be made by personally serving the summons and complaint to (1) an executive officer, partner, or trustee
of the corporation; or (2) the manager, clerk, or other person for the time being in charge of any regular
place of business or activity of the corporation; or (3) an agent authorized by the corporation in writing to
receive service of process for it. See Pa. R. Civ. P. 424; see also Tillman v. Fed. Home Loan Mortg.
Corp., Civil Action No. 12-3260, 2013 WL 1482209, at *1–2 (E.D. Pa. Apr. 10, 2013).
                                                      4
            Case 2:20-cv-05745-KSM Document 5 Filed 01/12/21 Page 5 of 10




effort to locate and serve Defendant, especially in light of the fact that Plaintiffs failed to attempt

to serve any corporate officer.

          “Good faith efforts [to locate the defendant] require more than ‘a mere paper search.’”

Deutsche Bank Nat’l Tr. Co., 2014 WL 5410203, at *3 (citations omitted). A good faith effort to

locate the defendant includes taking such steps as making inquiries of the Post Office, including

inquiries pursuant to the Freedom of Information Act (“FOIA”); making inquiries of the

defendant’s relatives, friends, neighbors, and employers; and examining public records such as

telephone books, voter registration records, and motor vehicle records.2 Pa. R. Civ. P. 430(a),

note; Deutsche Bank Nat’l Tr. Co., 2014 WL 5410203, at *3. Other efforts that may show good

faith include “searching the Internet, calling telephone directory assistance, and hiring private

investigators or skip tracer services.” Deutsche Bank Nat’l Tr. Co., 2014 WL 5410203, at *3.

“When a plaintiff fails to utilize most of these methods, he will not be able to show that regular

service cannot be made.” Id. (quotation marks and citations omitted). Additionally, after the

defendant is located, the plaintiff must show that he or she “has made practical efforts to serve

defendant under the circumstances.” Tillman, 2013 WL 1482209, at *2.

          In this case, Plaintiffs do not point to any attempts they have undertaken to locate

Miniscalco Corporation, other than merely referring to a Dun & Bradstreet report (which listed

1776 Stout Drive as the company’s current address) and making an inquiry to the Postmaster.

(See generally Doc. Nos. 4, 4-1.) In fact, Plaintiffs bring this motion before even obtaining any

response from its first—and only—inquiry with the Post Office.

          Plaintiffs do not purport to have conducted any Internet searches,3 hired private


2
    This list is neither exhaustive nor mandatory. See Calabro, 464 F. Supp. 2d at 472.
3
  It may be that Plaintiffs conducted an extensive Internet search that included the types of searches
identified in Rule 430(a), but “there is nothing in the record that supports that conclusion.” FMM
                                                      5
            Case 2:20-cv-05745-KSM Document 5 Filed 01/12/21 Page 6 of 10




investigators, examined public records,4 made inquiries of Defendant’s current or former

employees, called telephone directory services, or followed up with the Post Office, among

others. Nor do Plaintiffs aver that they called the telephone number associated with Miniscalco

Corporation that is listed on the Dun & Bradstreet report to see if Defendant will accept service.

See Meregildo v. Miller, Civil Action No. 2:20-cv-2679-KSM, 2020 WL 7123314, at *3 (E.D.

Pa. Dec. 4, 2020) (“Meregildo has several phone numbers associated with Miller, but has not

represented that she ever called Miller to see if Miller will accept service.”). And although

Plaintiffs identified Miniscalco Corporation’s prior attorney, Mr. Birch, and contacted him to see

if he would accept service, they do not claim that they identified active cases in which

Miniscalco Corporation is a party, or that they searched the court records for the case in which

Mr. Birch represented Defendant, to determine Miniscalco’s contact information. See Deutsche

Bank Nat’l Tr. Co., 2014 WL 5410203, at *4. Plaintiffs also do not indicate that they asked Mr.

Birch for the Defendant’s last known address or the contact information of any of its corporate

officers.

        In addition, Plaintiffs did not indicate that they made any attempt to locate any of

Miniscalco Corporation’s officers, partners, or agents who are capable of accepting service on

behalf of Defendant, including its President, Henry Miniscalco. See Tillman, 2013 WL 1482209,

at *2 (finding that the plaintiff—who made two Freedom of Information Act inquiries to the Post

Office and searched three Internet databases—did not make a good faith effort at locating the



Bushnell, LLC v. Gilbert Commons, No. 3:14-cv-1718, 2015 WL 737577, at *4 (M.D. Pa. Feb. 20, 2015);
see also Grove v. Guilfoyle, 222 F.R.D. 255, 257 (E.D. Pa. 2004) (“[T]he Rules do not permit alternative
service to issue on the basis of assumptions and likelihoods.”).
4
 The only public record Plaintiffs purport to have checked is a Dun & Bradstreet report. (See generally
Doc. No. 4.) Plaintiffs do not aver that they have checked the Pennsylvania Department of State business
entities database, or other public records.

                                                   6
         Case 2:20-cv-05745-KSM Document 5 Filed 01/12/21 Page 7 of 10




defendant, since he did not indicate that he “attempted to locate any of E & D’s [the defendant

corporation’s] executive officers, partners, trustees, or managers that are capable of accepting

service on behalf of E & D, or that he has examined any public records to identify such

individuals”); accord Deutsche Bank Nat’l Tr. Co., 2014 WL 5410203, at *1 (“Since then,

Deutsche Bank has conducted searches to identify addresses where Marjer’s president may be

located. But, it did not sufficiently pursue those leads. Because Deutsche Bank has failed to

demonstrate that it made a good faith effort to locate the defendant, we shall deny the motion.”).

       Further, Plaintiffs’ process server only visited the 1776 Stout Drive address on one

occasion, and the 40 West Evergreen Avenue, Suite 101 location once as well. Although “[t]he

number of times a plaintiff attempts to make service is not necessarily determinate of whether

the efforts were reasonable and practical[,] . . . it is certainly probative.” Tillman, 2013 WL

1482209, at *2. We note that these two in-person attempts occurred right around the holidays,

on December 23 and 29 respectively, when Defendant, and office workers and others who may

have had contact with Defendant, were less likely to be present. Further, Plaintiffs do not

present any evidence that they asked any questions to the person who told them that the

Defendant closed its mailbox six months prior, which may shed light on what transpired.

       Here, we cannot find—on the limited facts before us—that Plaintiffs have made a good

faith effort to locate and serve Miniscalco Corporation. See, e.g., Johnson v. Berke Young Int’l,

LLC, Civil Action No. 07-2240, 2007 WL 3010531, at *2 (E.D. Pa. Oct. 12, 2007) (holding that

the plaintiff failed to show that “service under the applicable rules ‘cannot be made’ where the

plaintiff’s process server attempted to serve defendant Strategic Healthcare Development, LLC

only once, by visiting the company’s last known address and leaving a card” and failed to

explore other methods of locating the defendant under Rule 430(a)).


                                                 7
         Case 2:20-cv-05745-KSM Document 5 Filed 01/12/21 Page 8 of 10




       Indeed, this Court and others in this District have found a lack of good faith effort in

cases where the plaintiffs did far more to locate and serve the defendants than Plaintiffs have

done here. See, e.g., Deutsche Bank Nat’l Tr. Co., 2014 WL 5410203, at *3–4 (concluding that

the plaintiffs’ efforts were insufficient as to both locating and serving the defendant, where they

claimed that they performed public records searches, examined local telephone directories, made

a voter registration inquiry, and performed mortgage and deed searches and attempted service of

process “11 different times at five different addresses”); Meregildo, 2020 WL 7123314, at *1–2

(holding that the plaintiff did not make a good faith effort to locate and serve defendant Miller,

where the plaintiff’s process server attempted to serve Miller in person six times, obtained

Accurint and White Pages reports on Miller, hired a private investigator to help locate Miller,

and filed FOIA requests with the Post Office).

       In the midst of the COVID-19 pandemic, the steps Plaintiffs took towards locating and

serving Miniscalco Corporation—attempting to obtain a waiver of service, having a process

server attempt in-person service once at two different locations, and filing a request with the

Postmaster—are alone insufficient to demonstrate a good faith effort to locate and serve a

defendant. At this time, many companies have shuttered their businesses, begun working

remotely, and/or changed or downsized locations for economic reasons. Companies and their

employees are also much less likely to utilize a shared workspace during these challenging times.

These conditions undoubtedly make it more difficult to locate and serve a defendant. But they

also raise the bar for demonstrating “good faith.”

       Given these deficiencies, and in light of the COVID-19 pandemic, we cannot conclude

that Plaintiffs have made a good faith effort to locate and serve Defendant.




                                                 8
          Case 2:20-cv-05745-KSM Document 5 Filed 01/12/21 Page 9 of 10




       B.      Proposed Alternative Means of Service

       Even if Plaintiffs had made a good faith effort to locate and serve Defendant, we would

still deny their motion because a plaintiff’s “proposed alternate means of service must be

reasonably calculated to provide the defendant with notice of the proceedings against him.” See,

e.g., Tillman, 2013 WL 1482209, at *3.

       Tillman v. Federal Home Loan Mortgage is instructive. There, the plaintiff proposed to

mail the summons and complaint, via regular mail and certified mail, to defendant E & D

Property Service LLC at its 4505 Somerton Road address. Id. The court found that the proposed

means of alternate service was not reasonably calculated to provide E & D notice of the

proceedings against it and denied the plaintiff’s motion for alternative service, because the

plaintiff had “already attempted, unsuccessfully, to serve E & D at that address” and the plaintiff

did not allege that E & D was “concealing its whereabouts or refusing to accept service at the

4505 location.” Id. In other words, “[i]f E & D’s office is not actually located at that address,

then mailing the summons and Amended Complaint there will not adequately effectuate service

on E & D.” Id.; see also Johnson, 2007 WL 3010531, at *2 (“Plaintiff proposed to mail the

summons and complaint to Defendants’ last known addresses as an alternative means of service.

However, since Plaintiff has already attempted, unsuccessfully, to serve Defendants at their last

known addresses, his proposed alternative method of service cannot be deemed ‘reasonably

calculated to provide the defendant with notice of the proceedings against him.’” (citations

omitted)).

       Based on the facts Plaintiffs presented in their motion and affidavit, the Tillman court’s

rationale applies with similar force here. Plaintiffs propose to send, by first class mail, the

complaint and summons to the 40 West Evergreen Avenue, Suite 101 address, and to email the


                                                  9
         Case 2:20-cv-05745-KSM Document 5 Filed 01/12/21 Page 10 of 10




documents to haminiscaclo@miniscalcocorp.com. But according to Plaintiffs, they already

attempted to effectuate service by those two means: first, Plaintiffs sent the waiver of service of

summons form to the very same email address and did not receive a response, and second,

Plaintiffs’ process server attempted to personally serve Defendant at that same address and was

told that Defendant no longer used the shared workspace and had closed its mailbox there six

months before. And, as in Tillman, Plaintiffs do not claim that Defendant was trying to evade

service at the 40 West Evergreen location or by email. Nor could they, as there is no evidence

whatsoever that Defendant has any idea that this lawsuit exists. As such, neither method is

reasonably calculated to provide notice to Defendant of the proceedings against it. Further,

given that Plaintiffs filed their motion before receiving a response from the Post Office, it is

unclear whether there is even a forwarding address on record. In sum, none of the three

proposed methods of alternative service are reasonably calculated to give Miniscalco

Corporation notice of this suit.

                                                 III.

       For these reasons, Plaintiffs’ motion to use alternative methods to effectuate service upon

Miller (Doc. No. 4) is denied without prejudice.

       An appropriate order follows.




                                                 10
